Citation Nr: 0127707	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  00-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to October 
1963.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1999, from 
the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that his 
claim for service connection for a psychiatric disorder was 
not well-grounded.  In September 2001 the veteran appeared at 
a hearing before the undersigned Member of the Board.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary:

(1)  The Secretary must provide application forms and notify 
the claimant and the representative, if any, if her 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2)  The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3)  The Secretary must indicate which part of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant (38 U.S.C.A. § 
5103(a));

(4)  The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5)  The Secretary must make every reasonable effort to 
obtain relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6)  If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: (a) identify the records the Secretary is 
unable to obtain; (b) briefly explain the efforts that the 
Secretary made to obtain those  records; and (c) describe any 
further action to be taken by the Secretary with respect to  
the claim (38 U.S.C.A. § 5103A(b)(2)).

(7)  Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim: (a) The claimant's service 
medical records and, if the claimant has furnished the 
Secretary information sufficient to locate such records, 
other relevant records pertaining to the claimant's active 
military, naval, or air service that are held or maintained 
by a governmental entity (38 U.S.C.A. § 5103A(c)(1)). (b) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records (38 U.S.C.A. § 
5103A(c)(2)). (c) Any other relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).  (a) The Secretary shall 
treat an examination or opinion as being necessary to make a 
decision on a claim for purposes of paragraph (1) [38 
U.S.C.A. § 5103A(d)(1)] if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant)  
(i) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (ii) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (iii) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The veteran first claimed service connection for an acquired 
psychiatric disorder in September 1993.  He reported 
treatment at the VA Medical Center (VAMC) in Long Beach, 
California.  He failed to prosecute his claim at that time.  
In September 1997 he again claimed service connection for an 
acquired psychiatric disorder.  In March 1998 he reported 
treatment at a State Rehabilitation Center, located at Banta 
Place, Hackensack, New Jersey in June of either 1964 or 1966.  
He also reported treatment in November 1964 by Dr. Robert 
Krudener, M.D. in Ridgefield, New Jersey.  He stated that 
each of these episodes of treatment was for a nervous 
condition.  In May 1998 the RO requested that the veteran 
provide complete and current mailing addresses for each of 
these treatment providers.  In July 1998 the veteran replied 
that he was unable to provide more complete addresses.  He 
stated that his treatment at the State Rehabilitation Center 
occurred in 1964, in Hackensack, New Jersey.  He also stated 
that his treatment by Dr. Krudener occurred in October 1965 
and that he did not know the street address, but only that it 
was in Ridgefield, New Jersey.  

It does not appear that any further effort to determine the 
correct addresses of these treatment providers has been made.  
The Board concludes that further efforts should be made to 
recover these records.  In light of the recent legislative 
change, which eliminated the requirement that a claimant file 
a well-grounded claim and expanded the obligations of VA to 
assist in the development of evidence, a further explanation 
must be provided in the claims file regarding what efforts 
have been made, and what results were achieved.  

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim.  Of particular importance are any 
records which support his claim that he 
developed a chronic, acquired psychiatric 
disorder during his military service.  
Securing any necessary authorizations, 
the RO should request copies of all 
indicated records that have not been 
previously obtained by the RO and 
associate them with the claims folder.  
The veteran should be reminded of the 
need to provide sufficient information to 
identify and locate existing records, to 
include all records of treatment for 
psychiatric disability conducted by the 
State Rehabilitation Center in 
Hackensack, New Jersey; and records from 
Dr. Krudener.

2.  If the RO is unable to obtain any 
such records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile.

3.  Upon completion of the above 
described items the RO should again 
consider the veteran's claim for service 
connection for an acquired psychiatric 
disorder.  If the determination remains 
adverse, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and 
adequate time to respond.  The claim 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



